                                                                     Page 1 of 2


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION



JOHN MONTGOMERY,
      Petitioner,

v.                                                 Case No. 3:16cv225-RV-HTC

MARK S. INCH,
      Respondent.

                                         /

                                    ORDER

      This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 50), to which the Petitioner has objected (ECF Doc 51).

Having considered the Report and Recommendation and conducted a de novo review

of the objected to portions thereof, I have determined that the Report and

Recommendation should be adopted. Accordingly, it is

     ORDERED that:

     1.     The Magistrate Judge’s Report and Recommendation (Doc. 50) is

            adopted and incorporated by reference in this Order.

     2.     The amended petition under 28 U.S.C. § 2254 (ECF Doc. 20) is

            DENIED.
                                                          Page 2 of 2


      3.    A certificate of appealability is DENIED.

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 12th day of February, 2020.



                         s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:16cv225-RV-HTC
